Citation Nr: 0415414	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  00-18 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for depression, claimed as 
secondary to service-connected multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1987 to May 1990. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

In an October 2002 decision, the Board denied the veteran's 
claim.  The veteran duly appealed to the United States Court 
of Appeals for Veterans Claims (the Court).  In August 2003, 
pursuant to a Joint Motion for Remand (the Joint Motion), the 
Court vacated the Board's October 2002 decision and remanded 
this case to the Board.  The Joint Motion will be discussed 
in greater detail below.  

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on her part.


REMAND

In essence, in the August 2003 Joint Motion counsel for the 
veteran and the Secretary of Veterans Affairs concluded that 
in its October 2002 decision the Board did not fully address 
the veteran's contention that her depression had been 
aggravated by her service-connected MS.  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995) [when aggravation of a veteran's 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation].  

After carefully reviewing the record, and in light of the 
Joint Motion, the Board believes that additional evidentiary 
development should be undertaken in the form of a VA 
psychiatric examination and nexus opinion.  See 38 C.F.R. 
§ 3.159 (2003).

In addition, subsequent to the Court's order vacating the 
Board's October 2002 decision, the veteran contacted the 
Board directly.  In pertinent part, she wrote as follows:  
"I tried to obtain a statement from three different 
providers in reference to my latest treatments without any 
success.  Hopefully, the VA will be able to obtain the 
records that I could not."  One of the health care providers 
referred to by the veteran was the VA Medical Center (VAMC) 
in Detroit, Michigan.
  
Accordingly, this issue is REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran 
through her accredited representative and 
request that she identify any recent 
private or VA medical treatment, and in 
addition provide specific information 
concerning the location of the private 
health care providers referenced in her 
letter dated May 10, 2004.  
Notwithstanding any response from the 
veteran, a specific attempt should be 
made to obtain recent treatment records 
from the Detroit VAMC.  If certain 
records cannot be obtained, the veteran 
should be so notified and allowed the 
opportunity to obtain them herself.

2.  The veteran should then be scheduled 
for a psychiatric examination.  The 
examiner is asked to review the claims 
file in conjunction with the examination.  
All psychiatric diagnoses that are 
currently supported should be listed.  
The examiner is asked to state an opinion 
as to whether depression is related to 
the veteran's service-connected MS and if 
so to what degree of disability.   A 
report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  VBA should accomplish any additional 
development it deems to be necessary and 
then readjudicate the veteran's claim.  
If the claim remains denied, VBA should 
provide the veteran and her 
representative with a supplemental 
statement of the case and allow them an 
appropriate period of time to respond.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




